                                                                             4/14/2020




                                                April 13, 2020

BY ECF

Honorable Andrew L. Carter, Jr.
United States District Judge                        Application GRANTED. Status conference
Southern District of New York                       ADJOURNED to 6/16/20 at 12:00 p.m.
40 Foley Square                                     Time excluded.
New York, NY 10007
                                                    SO ORDERED.
      Re:    United States v. Hossein Wasiri,
             19 Cr. 423 (ALC)

Dear Judge Carter:

      I write with a consent of the government to request that the Court adjourn
the conference currently scheduled for Wednesday, April 16, and reschedule it for a
convenient date in June. I make this request in light of the ongoing coronavirus
pandemic, which has disrupted my work on this matter. If the Court grants this
request, the parties submit that the time until the next conference should be
excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h), in the interest of justice.

                                                Respectfully submitted,

                                                 /s/
                                                Clay H. Kaminsky
                                                Assistant Federal Defender
                                                (212) 417-8749

cc:   AUSA Jarrod Schaeffer




                               April 14, 2020
